NOT FOR PUBLICATION                             FILED
                    UNITED STATES COURT OF APPEALS                          FEB 26 2020
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LUIS OSOLLO,                                     No.    18-56018

                Plaintiff-Appellant,             D.C. No.
                                                 2:16-cv-03045-SJO-SHK
 v.

LINDA DARLING-HAMMOND; et al.,                   MEMORANDUM*

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                    S. James Otero, District Judge, Presiding

                           Submitted February 24, 2020**


Before: FARRIS, TROTT, and SILVERMAN, Circuit Judges.

      Luis Osollo appeals pro se the district court’s dismissal of his civil rights

action arising from Los Angeles Unified School District’s (“LAUSD”) termination

of his employment as substitute high school teacher and subsequent proceedings to

suspend his California teacher’s credential. The district court dismissed the action


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
pursuant to Federal Rule of Civil Procedure 41(b) and alternatively for failure to

state a claim pursuant to Rule 12(b)(6). We review the district court’s decision

whether to dismiss pursuant to Rule 41(b) for an abuse of discretion. Tillman v.

Tillman, 825 F.3d 1069, 1074 (9th Cir. 2016). We affirm the district court’s

judgment.

      In light of Osollo’s repeated failure to comply with the district court’s orders

to file a complaint that included a short and plain statement of claims, as required

by Rule 8(a), despite the fact that he is an attorney, the district court properly

exercised its discretion in dismissing the action with prejudice. See Fed. R. Civ. P.

41(b) (providing for dismissal when a plaintiff fails to comply with the Federal

Rules of Civil Procedure or court orders); Pagtalunan v. Galaza, 291 F.3d 639,

642 (9th Cir. 2002) (setting forth factors to be weighed).

      AFFIRMED.




                                           2